DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11248614. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
The broadening aspect of the application claims, the following comparison between the U.S. Patent No. 11248614 claim and the application
claim highlights (see underlined features in the U.S. Patent claim) what elements
have been excluded in the presentation of the application claims.
Claim 1 of U.S. Patent No. 11248614
Claim 1 of Application 
A fan apparatus, comprising: an exhaust duct having an exhaust inlet and an exhaust outlet; an intake duct having an intake inlet and an intake outlet; a first impeller for generating a first flow of air in a first direction; a drive means for driving the first impeller; wherein the drive means comprises a turbine adapted to be rotated by a working liquid supplied to the fan apparatus; and wherein the fan apparatus comprises a second impeller for generating a second flow of air in a second direction, the first and second directions being opposite to each other; wherein the first impeller is one of an exhaust impeller and an intake impeller; and the second impeller is the other one of the exhaust impeller and the intake impeller; the exhaust impeller being configured to generate the first flow of air in the first direction through the exhaust duct; and the intake impeller being configured to generate the second flow of air in the second direction through the intake duct.
A fan apparatus (1) comprising: - an impeller (12A, 12B, 12C, 26A, 26B) for generating a flow of air; and - a drive means (14) for driving the impeller (12A, 12B, 12C, 26A, 26B); - wherein the drive means (14) comprises a turbine (18) adapted to be rotated by a working liquid supplied to the fan apparatus (1).


For the broadening aspect, the more specific claim 1 of U.S. Patent No. 11248614
includes features that are not in application claim 1. Note that since the application
claim 1 is anticipated by claim 1 of U.S. Patent No. 11248614, with respect to the
broadening aspect, and since anticipation is the epitome of obviousness, then
application claim 1 is obvious over the claim 1 of U.S. Patent No. 11248614 with respect
to the broadening aspect.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 6526598).
In reference to Claim 1
Black discloses:
 A fan apparatus (135) comprising: 
- an impeller (209, 194) for generating a flow of air (Col. 7, ll. 3-16); and
 - a drive means (136) for driving the impeller (194, 209) (Col. 8, ll. 9-59); 
- wherein the drive means (136) comprises a turbine (“turbine”; Col. 9,ll. 42-50) adapted to be rotated by a working liquid supplied to the fan apparatus (135)(Col. 6, ll. 18-36) (Fig. 8-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chrabascz et al. (US 20180291925), Khalitov et al. (US 20140314559), Su (US 20180142619), Elnar (US 6553584), Negus (US 5249923), and Baither (US 2603797) disclose a fan apparatus driven by a motor or turbine which is relevant to the Applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745